ACCEPTED
                                                                                        03-14-00416-CV
                                                                                                4139454
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  2/13/2015 10:07:30 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                            No. 03-14-00416-CV
                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                             IN THE COURT OF APPEALS              AUSTIN, TEXAS
                     FOR THE THIRD JUDICIAL DISTRICT OF TEXAS2/13/2015 10:07:30 AM
                                                                 JEFFREY D. KYLE
                                    AT AUSTIN                         Clerk
                    ______________________________________


                                BRADLEY B. WARE,
                                                          Appellant,
                                         v.

              TEXAS COMMISSION ON ENVIRONMENTAL QUALITY,
                                               Appellee.

                    ______________________________________

                     Appeal from the 53rd Judicial District Court
                               Travis County, Texas
                           Cause No. D-1-GN-10-002342
                    ______________________________________

            UNOPPOSED MOTION FOR EXTENSION OF TIME FOR
        APPELLEE TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
                            TO FILE BRIEF
               ______________________________________

TO THE HONORABLE COURT OF APPEALS:

      Texas Commission on Environmental Quality, Appellee, requests, pursuant to

Rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate Procedure, that this Court

grant the Commission a fifty-nine (59) day extension of time in which to file its

Appellee’s Brief.
                          I.         Background Information

      The Commission’s Brief is due February 17, 2015. The Commission seeks an

extension of fifty-nine days, which will create a new due date of April 17, 2015, for

filing its brief. This is the first request for extension sought by the Commission.

There is no objection to this motion.

                               II.     Basis for the Motion

      Lead Counsel for the Commission is unable to devote the time necessary to

adequately prepare a response to the Appellant’s Brief filed by Bradley B. Ware.

Lead Counsel suffered a broken ankle that required surgery in early January 2015.

This injury has prevented, and continues to prevent, her from working either in her

office or full-time. Counsel recognizes that the requested extension is for an

unusually long period of time, being in excess of a thirty-day extension that would

normally be requested. But Lead Counsel does not expect to return to work full time

before March 15, 2015.

      Lead Counsel appeared and argued this case in the district court on behalf of

the Commission, having at that time taken over the case from another Assistant

Attorney General. She has become familiar with the facts and issues in the case.

Therefore, it is appropriate for the Lead Counsel to be the Assistant Attorney General

predominantly responsible for the drafting of the Commission’s brief on the merits.

                                             -2-
Due to her injury, she has been unable to devote substantial time to working on this

appeal to date, and for this reason, the Commission is requesting an extension of time

in which to file its response brief.

       Accordingly, and in order to provide a full and helpful response to the Court,

counsel for the State requests a fifty-nine day extension.

       This extension is not sought for delay and no party’s rights will be prejudiced

by the requested delay. The case has not yet been set for argument, so granting this

extension should not delay submission of the case.

                           III.    Certificate of Conference

       Counsel for the Commission has conferred with counsel for the Appellant and

is authorized to represent that the Commission’s request for an extension of time up

to sixty days in which to file its brief is not opposed.

                                  PRAYER FOR RELIEF

       The Commission requests that this Court grant its motion for extension of time

until April 17, 2015, to file its brief.

                                           Respectfully submitted,

                                           KEN PAXTON
                                           Attorney General of Texas

                                           CHARLES E. ROY
                                           First Assistant Attorney General

                                            -3-
JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

JON NIERMANN
Chief, Environmental Protection Division

/s/Linda B. Secord
LINDA B. SECORD
Assistant Attorney General
State Bar No. 17973400
Linda.Secord@TexasAttorneyGeneral.gov

PRISCILLA M. HUBENAK
Assistant Attorney General
State Bar No. 10144690
Priscilla.Hubenak@TexasAttorneyGeneral.gov

OFFICE OF THE ATTORNEY GENERAL
Environmental Protection Division
P. O. Box 12548, MC 066
Austin, Texas 78711-2548
Tel: (512) 463-2012
Fax: (512) 320-0911

ATTORNEYS FOR APPELLEE,
TEXAS COMMISSION ON
ENVIRONMENTAL QUALITY




 -4-
                              Certificate of Service

      On February 13, 2015, a true and correct copy of the foregoing Unopposed

Motion for Extension of Time for Appellee Texas Commission on Environmental

Quality to File Brief was served on the following counsel electronically through an

electronic service provider and by email:


Stephen P. Webb                               Attorneys for Appellant,
s.p.webb@webbwebblaw.com                      Bradley B. Ware
Gwendolyn Hill Webb
g.hill.webb@webbwebblaw.com
Webb & Webb
211 East Seventh Street
Austin, Texas 78701
Tel: (512) 472-9990
Fax: (512) 472-3183


                                              /s/Priscilla M. Hubenak




                                        -5-